Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
_ _ _
DETAILED ACTION
Claims 1-24 are pending.  Claims 1, 7, 13 and 19 are independent.
The application was filed on August 17, 2021, does not claim any foreign priority, and claims the domestic benefit of US 14/838,216 filed on 8/27/2015 and US 16/853,220 filed on 4/20/2020.  The application is currently assigned to Google LLC.

Oath/ADS
An Application Data Sheet was submitted on 8/17/2021.

REASONS FOR ALLOWANCE
Further to the prior positions asserted in this case, the following is an examiner’s statement of reasons for allowance:  Further to the Terminal Disclaimer and Remarks filed by Applicant on 7/28/2022, an updated search did not appear to result in any references that would give rise to a non-hindsight based obviousness rejection teaching each and every feature of each of the independent claims including, inter alia, wherein the cross-application content player persists on the first user interface and the second user interface to provide the playback of the content item in a continuous manner, and detecting an input event initiating sharing of the content item, the input event corresponding to a user interaction with the cross-application content player, and causing the content item to be shared with a second cross-application content player in response to detecting the input event, as now recited in each of independent claims 1, 7, 13 and 19.
For at least this and the reasons set forth throughout examination by Applicant’s representative and examiner it is believed the art noted by the examiner does not appear to teach or suggest each and every feature of the combination of features recited in each of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda should be sent via email (maryam.ipakchi@uspto.gov) including the authorization language found in, e.g., MPEP 502.03 and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171